                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

DAVID A. SEVERANCE,                              )
                                                 )
            Plaintiff,                           )
                                                 )
      v.                                         )           No. 4:15-CV-74 CAS
                                                 )
DR. CHARLES WILLIAM CHASTAIN,                    )
et al.,                                          )
                                                 )
            Defendants.                          )

                               MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff David A. Severance’s Motion for Reimbursement

of Expert Costs. Defendants have not responded to the motion and the time to do so has expired.

Plaintiff requests reimbursement for expert fees in the amount of $7,500, and out-of-pocket expenses

in the amount of $1,529.50 from the Eastern District of Missouri’s Non-Appropriated Fund.

       Requests for reimbursement for the expenditure of out-of-pocket expenses, including

reasonable expert witness fees, may be made pursuant to this Court’s Regulations Governing the

Disbursement of Funds from the Non-Appropriated Fund for Attorney’s Fees and Out-Of-Pocket

Expenses Incurred by Attorneys Appointed to Represent Indigent Parties in Civil Proceedings

pursuant to 28 U.S.C. § 1915(e) (the “Regulations”), available on the Eastern District of Missouri’s

Website.1 Cf. Gorton v. Todd, 793 F.Supp.2d 1177, 1186 (E.D. Cal. 2011) (appointed counsel may

request reimbursement for expert witness fees from court’s non-appropriated fund).              The

Regulations permit a judge to approve expense reimbursement up to $5,000; expense requests of up

to $10,000 must be approved by the Court’s Non-Appropriated Fund Committee.


       1
        Select the “Attorneys” tab, then “Appointed Counsel Fees and Expenses.” The applicable
Regulations, instructions, and forms are available.
       Plaintiff has submitted two requests for reimbursement of out-of-pocket expenses with

records documenting fees in the total amount of $9,029.50. Of this total, $7,500 is for 15 hours of

work performed by plaintiff’s expert witness, Dr. Stephen Shall, which include: (1) review of

records and preparation of initial report; (2) review of additional attachments including defendants’

expert witness report; (3) review of records of deposition; (4) deposition preparation; (5) deposition;

and (6) review of written deposition. The remaining $1529.50 is for the cost of the stenographer and

videographer for Dr. Shall’s deposition.

       The Court concludes that the time expended by Dr. Shall and the hourly rates claimed are

reasonable in light of the procedural history and medical complexity of the case. However, the

amount sought for reimbursement from the Non-Appropriated Fund for out-of-pocket expenses

exceeds the $5,000 the assigned judge is authorized to approve.             See Regulations, § B.3.

Accordingly, the Court will forward plaintiff’s request for reimbursement of expenses to the

chairperson of the Non-Appropriated Fund Committee with the recommendation that the sum of

$7,500 be paid to Dr. Shall for his services in this case.

       The Court further concludes that plaintiff’s request for out-of-pocket expenses in the amount

of $1529.50 for the stenographer and videographer is reasonable and proper for reimbursement.

As a result, plaintiff will be awarded $1529.50 to be paid directly to Armstrong Teasdale, LLP for

reimbursement of costs pertaining to the videographer and stenographer for Dr. Shall’s deposition.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff David A. Severance’s Motion for Reimbursement

of Out-of-Pocket Expenses is GRANTED in the amount of One Thousand Five Hundred Twenty-

Nine Dollars and Fifty Cents ($1529.50) for out-of-pocket expenses. [Doc. 222]



                                                  2
       IT IS FURTHER ORDERED that the Clerk of Court disburse the sum of One Thousand

Five Hundred Twenty-Nine Dollars and Fifty Cents ($1529.50) from the Non-Appropriated Fund,

payable to Armstrong Teasdale LLP, with payment mailed to:

       Armstrong Teasdale LLP
       Attn: Patrick J. Kenny, Esq.
       7700 Forsyth Boulevard, Suite 1800
       St. Louis, Missouri 63105

       IT IS FURTHER ORDERED that the Clerk of Court shall forward plaintiff’s request for

reimbursement of expenses in excess of $5,000 to the chairperson of the Non-Appropriated Fund

Committee along with a copy of this Memorandum and Order, recommending that the sum of Seven

Thousand Five Hundred Dollars ($7,500) be paid to Dr. Shall for his services in this case.




                                                    CHARLES A. SHAW
                                                    UNITED STATES DISTRICT JUDGE


Dated this 4th day of December, 2018.




                                                3
